 In theMatter of BETHLEHEM-FAIRFIELD SHIPYARD,INCORPORATEDandLOCAL No. 43,INDUSTRIALUNION OFMARINE AND SHIPBUILDINGWORKERS OFAMERICA, CIOCase No. 5-B-1660.-Decided November 28, 1944Mr. Gerald J. Reilly,of Bethlehem, Pa.,and Messrs. William L. Kin-namanand E.A. Sheehan,of Baltimore, Md., for the Company.Messrs. I. Duke Avnet,andWalter McManamon,of Baltimore, Md.,for the Union.Mr. Sidney Grossman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Local No. 43, IndustrialUnion of Marine and Shipbuilding Workers of America, CIO, hereincalled the Union, alleging that a question affecting commerce had arisenconcerning the representation of employees of Bethlehem-FairfieldShipyard, Incorporated,' Fairfield, Baltimore, Maryland, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Earle K. Shawe, TrialExaminer. Said hearing was held at Baltimore, Maryland, on October18, 1944.The Company and the Union appeared and participated.All parties 2 were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the is-sues.At the hearing, the Company made two motions to dismiss thepetition for the general reason that the proposed unit is inappropriate.Ruling was reserved for the Board. For the reasons appearing in Sec-tion IV, below, the motions are denied. The Trial Examiner's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.All parties were afforded an opportunity to file briefs withthe Board.IAt the hearing,the name of the Company was amended to read as above set forth.ZAlthough served with Notice of Hearing, the Baltimore Metal Trades Council, A. F.of L., did not appear.59 N. L. R. B., No. 118.602 BETHLEHEM-FAIRFIELD SHIPYARD, INCORPORATED603Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBethlehem-Fairfield Shipyard, Incorporated, a Maryland corpora-tion, operates a shipyard at Fairfield, Baltimore, Maryland, where it isengaged in the construction of merchant vessels.All the shipbuildingfacilities are owned by, and all the vessels are being constructed on acost plus basis for, the United States Maritime Commission.Duringthe year 1943, approximately 90 percent of all materials used at theshipyard was furnished by the Commission, and at least 50 percent ofall materials used was shipped to the shipyard from points outside theState of Maryland.During the same period more than 100 merchantvessels were constructed by the Company and delivered to the Com-mission.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal No. 43, Industrial Union of Marine and ShipbuildingWorkersof America,affiliated with the Congress of Industrial Organizations,is a labor organization admitting to membership employees of theCompany.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of its employees until the Unionhas been certified by the Board in an appropriate unit.A statement, of a Board agent, introduced iiito evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Union requests a unit comprised of all clerks in the time divi-sion of the accounting department, including the time clerks in the8The Field Examiner reported that the Union submitted 59 application-for-membershipcards, of which 10 were dated in October 1943, and 49 in June 1944,in an alleged appro-priate unit consisting of 156 employees.The Baltimore Metal Trades Council,A. F of L, was requested in writing on August25, 1944, to submit representation evidence,if any, but has failed to do so. 604DECISIONS OF NATIONALLABOR RELATIONS BOARDfabricating shop at Curtis Bay, but excluding shift supervisors, thechief counter and timekeeper, the assistant chief counter and time-keeper, and all other supervisory employees.4 In opposing the pro-posed unit, the Company contends that the time clerks are an essentialpart of management and do not constitute employees within the mean-ing of the Act, but does not otherwise object to the specific compositionof the unit._The duties of the time clerks are, in substance, concerned with thecompiling of information relating to the attendance and hours of em-ployment of the production and maintenance employees, thereby en-abling other departments of the Company to prepare the pay roll andto allocate labor costs for its various contracts.The record doesnot disclose that they are charged with any administrative discretionnor that they have been entrusted with any degree of managerialauthority.Accordingly, we find that a unit consisting of time clerksis appropriate for the purposes of collective bargaining.'We find that all clerks in the time division of the accounting depart-ment at the Company's shipyard at Fairfield, Baltimore, Maryland,including the time clerks at its fabricating shop at Curtis Bay, butexcluding shift supervisors, the chief counter and timekeeper, theassistant chief counter and timekeeper, and all or any other super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the purposesof, collective bargaining within the meaning of Section 9 (b) of theAct.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.-DIRECTION OF ELECTIONBy virtue of and pursuant. to the power vested in the NationalLabor Relations Board by Section 9 -(c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor'As a result of a consent election in 1941, the Union was certified as the bargainingrepresentative of the Company's production and maintenance employees,excluding thetime clerks _5Matter of Sullivan Drydoek and Repair Corp.,56 N. L.R. B. 582;Matter of ChryslerCorporation,55 N. L.R. B 1215;Matter of General Motors Corporation,Eastern Aircraft,Trenton Division,51 N. L.R. B. 1366. BETHLEHEM-FAIRFIELD SHIPYARD, INCORPORATED605Relations Board Rules and Regulations-Series 3, as amended, itis herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Bethlehem-Fairfield Shipyard, Incorporated, Fairfield, Baltimore; Maryland,an election by secret ballot shall be conducted as early as possible, butnot later than thirty (30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the FifthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found ap-propriate in Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, includ-ing employees who did not work during the said pay-roll periodbecause they were ill or on vacation or temporarily laid off, and includ-ing employees in the armed forces of the United States who presentthemselves in person at the polls, but excluding those employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, to determine whetheror not they desire to be represented by I. U. M. S. W. A., CIO Local43, for the purposes of collective bargaining.66 The Union's request to appear on the ballot as designated above is hereby granted.